DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a radio frequency module, as depicted in fig. 2A, wherein the first switch disposed on the second principal surface and the first inductor disposed on the first principal surface.
II.	Claim 20, drawn to a radio frequency module, wherein the first switch disposed on the first principal surface and the first inductor disposed on the first principal surface.

The inventions are distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations, wherein the subcombinations are distinct if it is shown that at least one subcombination is separately usable. In the instant case, Group II has separate utility, drawn to a radio frequency module, wherein the first switch disposed on the first principal surface and the first inductor disposed on the first principal surface. See MPEP § 806.05(d). 
Because these inventions are independent and distinct for the reason(s) given above and have acquired a separate status in the art as shown above by their recognized divergent subject matter and a different field of search is required for each group (see MPEP § 808.02), restriction for examination purposes as indicated is proper
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a species to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or a species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 7, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643